           Case 3:18-cv-02117-JD Document 57 Filed 03/04/19 Page 1 of 3




 1 HEDIN HALL LLP                               KELLEY DRYE & WARREN LLP
   David W. Hall (SBN 274921)                   Sarah E. Diamond (State Bar No. 281162)
 2 Four Embarcadero Center, Suite 1400          10100 Santa Monica Boulevard, 23rd Floor
   San Francisco, California 94111              Los Angeles, CA 90067-4008
 3 Telephone:     (415) 766-3534                Telephone:    (310) 712-6105
   Facsimile:     (415) 402-0058                Facsimile:    (310) 712-6199
 4 dhall@hedinhall.com                          sdiamond@kelleydrye.com

 5 Frank S. Hedin (SBN 291289)                  Lauri A. Mazzuchetti (pro hac vice)
   1395 Brickell Ave., Ste 900                  One Jefferson Road, 2nd Floor
 6 Miami, Florida 33131                         Parsippany, NJ 07054
   Telephone:      (305) 357-2107               Telephone:     (973) 503-5910
 7 Facsimile:     (305) 200-8801                Facsimile:     (973) 503-5950
   fhedin@hedinhall.com                         lmazzuchetti@kelleydrye.com
 8
   Counsel for Plaintiffs and Proposed Class    Counsel for Defendant
 9
10                             UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA
12
     SHARON MOTLEY, individually and on         Case No. 3:18-cv-02117-JD
13   behalf of all others similarly situated,
                                                Judge: Hon. James Donato
14           Plaintiff,
                                                JOINT NOTICE OF SETTLEMENT
15 v.
16 CONTEXTLOGIC INC.,

17           Defendant.

18                                              Case No. 3:18-cv-07177-JD
     MEMARY LAROCK, individually and on
19   behalf of all others similarly situated,   Judge: Hon. James Donato
             Plaintiff,                         JOINT NOTICE OF SETTLEMENT
20
     v.
21
     CONTEXTLOGIC INC.,
22
             Defendant.
23
24
25
26
27
28

                                  JOINT NOTICE OF SETTLEMENT
           Case 3:18-cv-02117-JD Document 57 Filed 03/04/19 Page 2 of 3




 1          Plaintiffs Sharon Motley and Memary LaRock, on behalf of themselves and all others

 2 similarly situated, and Defendant ContextLogic Inc. – the parties to the related actions entitled
 3 Motley v. ContextLogic Inc., No. 3:18-cv-02117-JD and LaRock v. ContextLogic Inc., No. 3:18-cv-
 4 7177-JD – hereby jointly notify the Court that a proposed resolution of these actions was reached at

 5 mediation before the Hon. Wayne R. Andersen (Ret.) on February 28, 2019.
 6          The parties respectfully request leave until April 30, 2019 to file a motion for preliminary

 7 approval of the proposed settlement, after first confirming certain information related to the scope
 8 of the proposed settlement, preparing a formal settlement agreement and related materials, and
 9 performing other necessary settlement-related tasks.
10 Dated: March 4, 2019                           Respectfully submitted,

11                                                HEDIN HALL LLP
12                                                By: /s/ Frank S. Hedin__________
13                                                Frank S. Hedin (SBN 291289)
                                                  1395 Brickell Ave., Ste 900
14                                                Miami, Florida 33131
                                                  Telephone:    (305) 357-2107
15                                                Facsimile:    (305) 200-8801
                                                  fhedin@hedinhall.com
16
                                                  David W. Hall (SBN 274921)
17                                                Four Embarcadero Center, Suite 1400
                                                  San Francisco, California 94111
18                                                Telephone:    (415) 766-3534
                                                  Facsimile:    (415) 402-0058
19                                                dhall@hedinhall.com
20                                                Counsel for Plaintiffs and the Proposed Class
21
                                                  KELLEY DRYE & WARREN LLP
22
                                                  By: /s/ Lauri A. Mazzuchetti
23
                                                  Lauri A. Mazzuchetti (pro hac vice)
24                                                Jeffrey S. Jacobson (pro hac vice)
                                                  One Jefferson Road, 2nd Floor
25                                                Parsippany, New Jersey 07054
                                                  Telephone:     (973) 503-5910
26                                                Facsimile:     (973) 503-5950
                                                  lmazzuchetti@kelleydrye.com
27                                                jjacobson@kelleydrye.com
28
                                                 2
                                    JOINT NOTICE OF SETTLEMENT
           Case 3:18-cv-02117-JD Document 57 Filed 03/04/19 Page 3 of 3




 1                                                 S. Spencer Elg (pro hac vice)
                                                   3050 K Street NW, Ste. 400
 2                                                 Washington, DC 20007-5108
                                                   Telephone:    (202)342-8466
 3                                                 Facsimile:    (202) 342-8451
                                                   selg@kelleydrye.com
 4
                                                   Sarah E. Diamond (State Bar No. 281162)
 5                                                 10100 Santa Monica Boulevard, 23rd Floor
                                                   Los Angeles, California 90067-4008
 6                                                 Telephone:    (310) 712-6105
                                                   Facsimile:    (310) 712-6199
 7                                                 sdiamond@kelleydrye.com
 8                                                 Counsel for Defendant ContextLogic Inc.
 9
10
11
12                           CERTIFICATION PURSUANT TO L.R. 5-1(i)(3)

13          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all signatories listed, and on whose behalf

14 this filing is submitted, concur in the filing’s content and have authorized the filing.
15                                                       By:    /s/ Frank S. Hedin
                                                                 Frank S. Hedin
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                  3
                                     JOINT NOTICE OF SETTLEMENT
